Citation Nr: 0202331	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  00-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for traumatic brain 
disease.

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder will be the 
subject of a later decision).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate counsel



INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
1999, a statement of the case was issued in February 2000, 
and a substantive appeal was received in March 2000.  By 
letter dated in October 2001, the veteran was notified that 
the Board hearing at the RO which he had requested had been 
scheduled in December 2001.  However, the veteran failed to 
appear for the hearing.

The Board notes that in a May 1999 rating action, the RO 
denied entitlement to non-service-connected pension benefits 
and entitlement to an extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321.  The veteran filed a notice of 
disagreement as to that determination in June 1999 and a 
statement of the case was issued in December 1999.  However, 
in a March 2000 written statement, the veteran withdrew his 
notice of disagreement as to these two issues.  See 38 C.F.R. 
§ 20.204 (2001).  


FINDINGS OF FACT

1.  The veteran did not suffer a head injury during his 
active military service.

2.  There is no medical diagnosis of current traumatic brain 
disease.  



CONCLUSION OF LAW

Traumatic brain disease was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue decided herein.  The record includes all service 
medical records as well as a VA examination report, VA 
outpatient treatment records and private treatment records.  
Significantly, the RO has obtained medical records requested 
by the veteran, and no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal on the traumatic brain disease issue.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his traumatic brain disease claim and has 
notified him of the information and evidence necessary to 
substantiate the claim.  Consequently, this issue need not be 
referred to the veteran or his representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 
16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records reflect that the veteran's systems 
were clinically evaluated as normal upon enlistment 
examination dated in April 1968.  Clinical records reflect 
treatment of trauma to the left shoulder after a fall off of 
a guard tower in January 1970.  Tenderness over the left 
shoulder was reported with no evidence of separation and no 
neurologic deficits.  X-rays were negative for any fracture 
or dislocation.  The January 1970 clinical record includes no 
reference complaints or medical findings of any injury to the 
head.  The veteran was treated with pain medication and light 
duty with no use of the left arm for five days.  A follow-up 
visit several days later showed complaints of occasional pain 
when moving quickly, but no complaints or findings related to 
the head were reported.  Upon separation examination dated in 
March 1970, the veteran's systems, including his head and 
neurologic system, were clinically evaluated as normal with 
the exception of scars on the right knee and left forearm.  

Private hospital records dated in 1979 demonstrate treatment 
for multiple injuries as a result of an automobile accident.  
The veteran was treated for cuts and bruises to the cheek, 
legs, and forearm.  No evidence of facial bone fracture was 
identified on a radiology study.  These records also reflect 
treatment for a left leg injury due to a forklift.  

Private treatment records dated in 1981 and 1982 demonstrate 
treatment for a gunshot wound to the left lower quadrant with 
injuries to the distal descending colon and left iliac vein.  
The veteran underwent a colostomy closure in April 1982.  The 
clinical records also indicate a positive tuberculosis 
exposure test.  These records are silent for any diagnoses or 
treatment of traumatic brain disease.  

Private treatment records dated in 1983 demonstrate a 
diagnosis of PTSD.  Physical examination revealed no 
pathological findings were noted on neurological examination.  
A VA hospital summary dated in August 1983 demonstrates 
diagnoses of PTSD, alcohol abuse, and cannabis abuse.  

Upon VA examination dated in November 1983, the veteran's 
head, face, and neck were clinically evaluated as normal.  
General physical examination was noted as essentially 
negative.  The veteran reported experiencing residuals of a 
concussion blast during service.  Mental status examination 
revealed the veteran was alert and oriented, responded to 
questions appropriately, and demonstrated no deficits for 
language or memory.  Insight and judgment were noted as good.  
Cranial nerves 2-12 were tested and the veteran had a midline 
Weber.  The rest of the cranial nerves were intact.  A 
relevant impression of history of closed head injury with 
residual neurosensory hearing loss and tinnitus was noted.  
There was no diagnosis of any brain disease.

VA treatment records dated from 1998 to 1999 demonstrate 
treatment for the amputation of three left toes, PTSD, 
tinnitus, residuals of a gunshot wound to the lower back, 
depression, headaches and insomnia.  A November 1998 mental 
evaluation demonstrates diagnoses of PTSD, depressive 
disorder, insomnia related to PTSD, alcohol dependence, and 
cannabis abuse.  A June 1999 neurology consultation record 
notes a history of a bomb explosion with head injury in 
Vietnam.  Tinnitus and a constant headache was reported.  A 
pertinent diagnosis of chronic daily headache possibly post-
traumatic was reported.  The treatment plan noted in the 
consultation report included an MRI of the brain.  The claims 
file does not include the report of any subsequent MRI study.   

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for traumatic brain disease.  Although the 
veteran's service medical records show that he fell from a 
guard tower in January 1970, they are silent for any 
indication of head trauma or loss of consciousness.  The 
Board also notes that there is no reference to any bomb 
explosion in connection with the fall from the guard tower.  
The pertinent service medical records demonstrate only an 
injury to the left shoulder which was treated with pain 
medication and light duty for five days.  The Board believes 
that the fact that no head complaints or medical findings 
were reported in these service medical records is significant 
in that it demonstrates that neither the veteran nor trained 
military medical personnel believed at that time that the 
veteran had suffered any injury to the head.  

Moreover, considerable weight should be given the report of 
separation examination dated in March 1970 which shows that 
the veteran's head, face, neck and scalp were clinically 
evaluated as normal by a trained military medical examiner at 
that time.  Additionally the veteran's neurologic system as 
well as his psychiatric status were clinically evaluated as 
normal at that time, further supporting the conclusion that 
there was no head injury suffered by the veteran at the time 
of the January 1970 fall from a guard tower.  The Board also 
notes that the veteran did not refer to any head injury when 
he filed a claim for VA compensation in April 1970 (the month 
after his discharge from service) based on left shoulder 
injury and dental trauma.  The Board notes here in passing 
that the veteran's dental records show treatment for several 
teeth prior to January 1970, but document no treatment for 
any dental trauma in connection with the January 2000 fall.  
The veteran also did not mention any head injury when he 
filed another VA claim in July 1983 based on various 
disorders.  It would therefore appear that the veteran's 
current contention that he suffered a head injury in January 
1970 was not advanced by him for quite a number of years 
after service.  As such, the credibility of the veteran's 
assertions in this regard is diminished.  

The Board recognizes here that a number of post-service 
medical records make reference to a head injury during 
service.  For example, a November 1983 VA examination report 
includes a relevant diagnosis of a history of a closed head 
injury with residual neurosensory hearing loss and tinnitus.  
However, the examiner's diagnosis of a history of a closed 
head injury appears to be based entirely on information 
reported by the veteran to the examiner.  In fact, neurologic 
testing was undertaken at that time, but no diagnosis of 
traumatic brain disease was made.  Likewise, a June 1999 
neurological consultation reference to possible trauma was 
based on information furnished by the veteran.  As discussed 
above, there is no documentation of any head injury in the 
veteran's service medical records.  At any rate, an opinion 
based solely upon information provided by the veteran, 
unenhanced by any additional medical comment by the examiner, 
does not constitute competent medical evidence.  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Further, a diagnosis 
of "history" of a disability with residuals is not evidence 
of a service-connected disease or injury where it was a 
diagnosis based on history but unsupported by service medical 
records.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 
(1999).  

Moreover, although the November 1983 VA examiner noted a 
history of a closed head injury, he reported no findings of 
residual traumatic brain disease or a related brain disorder.   
Instead, the examiner diagnosed residual sensory neural 
hearing loss and tinnitus.  With regard to the hearing loss 
and tinnitus, review of the claims file reveals that although 
service connection has been established for these disorders, 
the grant of service connection for hearing loss was on the 
basis that hearing loss was noted during service and the 
grant of service connection for tinnitus was on the basis 
that it was associated with the hearing loss.  The January 
1984 rating decision which established service connection for 
hearing loss with associated tinnitus specifically found that 
there was no evidence in service records of any head injury, 
concussion, or acoustic trauma.  

In summary, service medical records are silent for any 
treatment, complaints, or diagnoses related to a head injury 
or brain disease and post-service medical records are silent 
for any diagnosis of traumatic brain disease.  Review of the 
record shows that there has been no medical diagnosis of 
traumatic brain disease, either during service or since 
service.  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992).

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since the preponderance 
of the evidence is against a finding that the claimed head 
injury occurred during service.  For the same reason, the 
Board finds that there is no reason to delay the case for an 
MRI study as noted in one examiner's treatment plan since 
even if such a study were to show current abnormalities of 
the brain, the fact remains that the preponderance of the 
evidence is against a finding that the veteran suffered any 
injury to the head during service.  In other words, an MRI 
study conducted at this time would not impact the underlying 
basis of the Board's decision which is that the preponderance 
of the evidence is against a finding that the veteran 
suffered trauma to the brain during service. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for traumatic brain 
disease.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


ORDER

Entitlement to service connection for traumatic brain disease 
is not warranted.  To this extent, the appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

